Order, Supreme Court, Bronx County (David Levy, J.), entered July 19, 1993, which reduced the jury verdict in favor of plaintiff of, inter alia, $270,000 for past pain and suffering and $1.5 million for future pain and suffering to $150,000 and $350,000, respectively, unanimously modified, on the law, the facts and in the exercise of discretion, to reinstate the jury verdict as to past pain and suffering and to order a new trial solely on the issue of damages for future pain and suffering, unless plaintiff, within 20 days after service upon his attorney of a copy of this order, stipulates in writing to the entry of a judgment reducing his award for future pain and suffering to $1 million, in which event the order, as so amended, is affirmed, without costs or disbursements.
We find the damages for past and future pain and suffering as reduced by the trial court to be inadequate to the extent *509indicated. Concur—Murphy, P. J., Rosenberger, Ellerin, Rubin and Nardelli, JJ.